DETAILED ACTION
Application 17/058375, “SOLID ELECTROLYTE, ELECTRODE MIXTURE, SOLID ELECTROLYTE LAYER, AND ALL-SOLID-STATE BATTERY”, is the national stage entry of a PCT application filed on 11/18/19 and claims priority from a foreign application filed on 11/19/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/11/22.  

Response to Arguments
Applicant’s arguments filed on 12/8/21 have been fully considered and found persuasive, but are now moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Utsuno (US 2018/0069262) in view of Hama (JP 2015-076316; citations taken from machine translation).
Regarding claim 9, 18 and 19, Utsuno teaches a sulfide solid electrolyte having lithium ion conductivity (paragraphs [0030]), and containing a lithium element, a phosphorus element, and a sulfur element (“Lia(P1-zMz)SbXc”, paragraph [0042]). 
Utsuno further teaches the solid electrolyte having an argyrodite-type crystal structure (abstract, paragraph [0014]).

Utsono does not appear to teach the sulfide solid electrolyte further comprising an aluminum compound [such the aluminum oxide as Al2O3 as in claims 18 and 19], such that the sulfide solid electrolyte contains aluminum in an amount of 100 to 1000 ppm by mass.
In the battery art, Hama teaches a solid sulfide electrolyte material comprising less than 7 wt% of Al2O3 (see abstract).  Hama further teaches that the inclusion of Al2O3 in the above concentration is desirable for providing the solid sulfide electrolyte with enhanced lithium ion conductivity (paragraph [007-008]). 
As described in MPEP 2144.05 I, a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  Moreover, as described in MPEP 2144.04 IIA, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”.  In this case, the claimed range of 100 to 1000 ppm lies within the broader range of “less than 7 wt %” disclosed by Hama and has not been established as critical* within the scope of claim 1, as 

It is noted that in addition to teaching the “less than 7 wt %” range of Al2O3, Hama further teaches narrower ranges, such as a narrowest range of 2 to 3 wt %, which are taught as preferable ranges at paragraph [023].  However, Hamas Figure 1 suggests that desirable conductivity is achieved for the entirety of the “less than 7 wt%”, which is the broadest desirable range taught by Hamas.  Accordingly the disclosure by Hama of narrower desirable ranges does not take away from the obviousness of selecting values within the broadest disclosed range.  See also MPEP 2123 II which clarifies that preferred embodiments do not constitute a teaching away from a broad disclosure.  

*As to the above mentioned finding that no criticality has been demonstrated for the 100 to 1000 ppm claimed range in the context of the instant invention, it is further noted that applicant’s Table 1 provides evidence tending to demonstrate a range of between 180 and 710 ppm as desirable in terms of ionic conductivity compared to 50 ppm, 1100 ppm, and 11000 ppm aluminum additive; however, this evidence is tied to i) the solid electrolyte being Li7-a-2bPS6-a-bXa, wherein X is chlorine or a combination of chlorine and bromine, a = 1.4 or 1.6 and b = 0, in the notation of the compositional formula given in applicant’s paragraph [0015], and ii) the additive aluminum provided by Al2O3, specifically.  Therefore, Table 1 only provides evidence corresponding to an 


Regarding claim 12, Utsuno remains as applied to claim 9.  Utsuno further teaches the solid electrolyte having a lithium ion conductivity of 4.0 mS/cm or greater (paragraph [0030, 0098]).

Regarding claim 13, Utsuno remains as applied to claim 9.  Utsuno further teaches an electrode mixture containing the sulfide solid electrolyte according to claim 9 and an active material (paragraph [0076-0077]).

Regarding claim 14, Utsuno remains as applied to claim 9.  Utsuno further teaches a solid electrolyte layer containing the sulfide solid electrolyte according to claim 9 (paragraph [0076-0077]).

Regarding claim 15, Utsuno remains as applied to claim 9.  Utsuno further teaches an all-solid-state battery containing the sulfide solid electrolyte according to claim 9 (paragraphs [0003, 0076-0077]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed: JP 2015-048280A; JP 2011-181495; US 2009/0142669; US 2014/0038058; US 2019/0051932.
Holme (US 2015/0099188) -in the battery art, Holme teaches that doping of a first compound with alumina [an aluminum compound] results in incorporation of aluminum within the lattice of the original compound.  Thus, doping of the first compound with aluminum or with alumina may be functionally equivalent means of providing aluminum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723